(Rev 3/18)
                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF ALASKA
                                          WITNESS LIST


Case No.: 3:19-cr-00114-JMK-MMS                        Magistrate Judge: MATTHEW M. SCOBLE

Title: U.S.A.
  vs.
       REY JOEL SOTO-LOPEZ
Dates of Hearing:          MAY 20, 2021/JUNE 8, 2021
Deputy Clerk/Recorder: CAMILLE WHITE/HOLLY RHODEN
Official Reporter:         NONE PRESENT
                                      WITNESSES

    DATE       START       END TIME     W-                WITNESS NAME                CALLED
                TIME                                                                    BY

  5/20/2021   2:21:46 PM   4:47:26 PM   W-1 TREVOR HOWARD                               DEF

   6/8/2021 11:11:27 AM 11:54:11 AM W-2 IRA BECK                                        DEF
   6/8/2021 11:57:17 AM 12:05:58 PM W-3 PATRICK ALLEN MIZE                              DEF

   6/8/2021   12:08:11 PM 12:19:20 PM W-4 DEVIN DRAKE                                   DEF

   6/8/2021   12:21:49 PM 12:53:19 PM W-5 RONNY ALLEN SIMMONS                           PLT
  6/8/2021    12:54:13 PM 1:01:25 PM    W-6 JOHN WESLEY KING                            PLT




              Case 3:19-cr-00114-JMK-MMS Document 157 Filed 06/08/21 Page 1 of 1
